EXHIBIT 10.28
CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.
ADDENDUM THIRTEEN
TO THE
SOFTWARE LICENSE AGREEMENT
BETWEEN
DELL PRODUCTS LP
AND
COMMVAULT SYSTEMS, INC.
This Addendum Thirteen (the “Addendum”) to the Software License Agreement dated
December 17, 2003 (the “Agreement”), is entered into by and between Dell Global
BV (Singapore Branch) incorporated in The Netherlands with limited liability,
operating through its Singapore branch on behalf of itself and the subsidiaries
and affiliates of Dell Inc. (hereinafter “Dell”), and CommVault Systems, Inc.,
(hereinafter “CommVault”), a Delaware corporation having a principal place of
business at 2 Crescent Place, Oceanport, New Jersey 07757 (hereinafter
“Licensor”) and is effective as of the 31st day of July, 2009 (the “Effective
Date”).
WHEREAS, the parties intend to amend the Rebate Percentage and the MDF
Percentage set forth in Addendum Eleven;
NOW THEREFORE, in consideration of the mutual covenants and promises set forth
herein and for other good and valuable consideration, the receipt of which both
parties hereby acknowledge, Dell and CommVault agree as follows:
1. The quarterly Rebate Percentage (with the exception of [***]) shall be
changed from [***] to [***], effective August 1, 2009. The quarterly Rebate
Percentage for [***] shall be changed from [***] to [***], effective August 1,
2009.
2. The quarterly MDF Percentage shall be changed from [***] to [***], effective
upon the start date of Dell’s fiscal third quarter, FY2010.
No other changes or modifications are intended by this Addendum. All other terms
and conditions of the Agreement are in effect.
Any capitalized terms defined in this Addendum are specific to this Addendum
only, and do not modify or change the meaning set forth in the Agreement. Unless
expressly defined in this Addendum, the capitalized terms in this Addendum are
as defined in the Agreement. The Agreement shall remain in full force and effect
except as supplemented and amended herein.
Dell Confidential

 

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.
SIGNATURE PAGE
IN WITNESS WHEREOF, the parties have executed this Addendum by their duly
authorized representatives effective as of the date first set forth above.

                          COMMVAULT SYSTEMS, INC.       DELL GLOBAL BV
(SINGAPORE BRANCH)
 
                        By:   /s/ N. Robert Hammer       By:   /s/ John Naughton
                 
 
  Name:   N. Robert Hammer           Name:   John Naughton
 
  Title:   President & CEO           Title:   Vice President, Consumer Quality,
SDC Date: August 12, 2009       Date: August 11, 2009

Dell Confidential

 

2